Title: The Stand No. IV, [12 April 1798]
From: “Titus Manlius”,Hamilton, Alexander
To: 



[New York, April 12, 1798]

In the pursuit of her plan of universal empire, the two objects which now seem chiefly to occupy the attention of France, are a new organization of Germany favorable to her influence, and the demolition of Great Britain. The subversion and plunder, first of Portugal, next of Spain, will be merely collateral incidents in the great drama of iniquity.
In the new distribution of the territories, population and political power of the Germanic body, which has been announced as in contemplation of the Directory, three characters are conspicuous—a disposition to build up rivals to the Imperial chief, strong enough to feel the sentiment of competition, but too weak to hazard it alone, who will therefore stand in need of the patronage of France, and as a consequence will facilitate her influence in the affairs of the Empire—a generosity in making compensation, at the expense of others, for the spoils with which she has aggrandized herself—a facility in transferring communities, like herds of cattle, from one master to another, without the privilege of an option. In a project like this, it is impossible to overlook the plain indications of a restless, overbearing ambition, combined with a total disregard of the rights and wishes of nations. The People are counted for nothing, their Masters for everything.
The conduct of France towards Great Britain is the copy of that of Rome towards Carthage. Its manifest aim is to destroy the principal obstacle to a domination over Europe. History proves, that Great Britain has repeatedly upheld the balance of power there, in opposition to the grasping ambition of France. She has no doubt occasionally employed the pretence of danger as the instrument of her own ambition; but it is not the less true, that she has been more than once an essential and an effectual shield against real danger. This was remarkably the case in the reign of Louis the XlVth, when the security of Europe was seriously threatened by the successful enterprizes of that very ambitious monarch.
The course of the last negociation between France and Britain leaves no doubt, that the former was resolved against peace on any practicable terms. This of itself indicates, that the destruction of the latter is the direct object in view. But this object is not left to inference. It has been fastidiously proclaimed to the world—and the necessity of crushing the Tyrant of the Sea has been trumpeted as a motive to other powers to acquiesce in the execution of a plan, by which France endeavors to become the Tyrant both of Sea and Land. The understanding of mankind has, at the same time, been mocked, with the proposition that the Peace of Europe would be secured by the aggrandizement of France on the ruins of her rivals; because then, it is said, having nothing to fear, she would have no motive to attack; as if moderation was to be expected from a government or people having the power to impose its own will without control. The peace of Europe would in such case be the peace of vassalage.
Towards the execution of the plan of destroying Great Britain, the rights of other nations are openly and daringly invaded. The confiscation is decreed of all vessels with their cargoes, if composed in any part of articles of British fabric; and all nations are to be compelled to shut their ports against the meditated victim Hamburgh is stated to have already reluctantly yielded to this humiliating compulsion.

While the demolition of Great Britain is eagerly pursued as a primary object, that of Portugal seems designed to form an Episode in the Tragedy. Her fears had induced her to buy a peace. The money which she had paid was the immediate instrument of the revolution of September last—Yet no sooner had the news of pacification with the Emperor reached Paris, than pretences were sought to elude the ratification of the purchased treaty. A larger tribute was demanded, more, probably, than it was expected Portugal would be able to pay, to serve as an excuse for marching an army to revolutionize and plunder.
   
   Such is the account of this transaction received thro authentic channels.

 The blow may perhaps be suspended by further sacrifices, but it is not likely to be finally averted.
Spain, too, was in a fair way of enjoying the fruits of her weakness in putting on the yoke of France, and of furnishing another proof of the general scheme of aggrandizement and oppression. The demand of the cession of Louisiana, long pressed upon her, had at length become categoric. The alternative was to comply or offend. The probability is that before this time the cession has been made; and Spain has learnt, to her cost, that the chief privilege of an ally of France is to be plundered at discretion. With the acquisition of Louisiana, the foundation will be laid for stripping her of South America and her mines; and perhaps for dismembering the United States. The magnitude of this mighty mischief is not easy to be calculated.
Such vast projects and pretensions pursued by such unexampled means are full evidence of a plan to acquire an absolute ascendant among nations. The difficulties in the final execution of a plan of this kind are, with many, decisive reasons against its existence. But in the case of ancient Rome, did it not in fact exist, and was it not substantially realized? Does the experience of the present day warrant the opinion that men are not as capable of mad and wicked projects as they were at any former period? Does not the conduct of the French government display a vastness and sublimation of views, and enormity of ambition, and a destitution of principle, which render the supposition of such a design probable? Has not a more rapid progress been made towards its execution, than was ever made by Rome in an equal period? In their intercourse with foreign nations, do not the directory affect an ostentatious imitation of Roman pride and superiority? Is it not natural to conclude that the same spirit points to the same ends?
The project is possible. The evidence of its existence is strong, and it will be the wisdom of every other state to act upon the supposition of its reality.
Let it be understood, that the supposition does not imply the intention to reduce all other nations formally to the condition of provinces. This was not done by Rome in the zenith of her greatness. She had her provinces and she had her allies. But her allies were in fact her vassals. They obeyed her nod. Their Princes were deposed and created at her pleasure.
Such is the proud pre-eminence to which the ambition of France aspires! After securing as much territory as she thinks it expedient immediately to govern, after wresting from Great-Britain and attaching to herself the command of the sea, after despoiling Spain of the riches of Mexico and Peru, after attaining by all these means to a degree of strength sufficient to defy and awe competition, she may be content, under the modest denomination of allies, to rule the rest of the world by her frown or her smile.
The character of the actual Directory of France justifies the imputation to them of any project the most extravagant and criminal. Viewed internally, as well as externally, their conduct is alike detestable. They have overturned the constitution, which they were appointed to administer with circumstances of barefaced guilt that disgrace a revolution, before so tarnished as seemed scarcely to admit of greater degradation; and have erected in its stead a military despotism, cloathed, but not disguised with the mere garb of the constitution which they have abolished. In the accomplishment of this usurpation, they have assassinated one of their colleagues,
   
   Carnot—as was reported at the time, and as is confirmed by nothing having been since heard of him. He had been too deeply in the horid secrets of the violent party. It was necessary to silence him.

 and seized and banished another, together with all those members of the two councils, who were disposed and able to combat their pernicious aims. They have done more; not content with rendering themselves masters of the two councils, and converting them into the mere pageants of national representation, they have thot it proper to secure their own power by exiling or imprisoning such private citizens as they feared might promote the future election of men hostile to their views, on the futile pretence of a counterrevolutionary plot to be effected by royalizing the elections. Thus have they not only monopolized all the power for the present, but they have made provisions for its perpetuation; so long at least as the Prætorian bands will permit.
No impartial man can doubt that the Plot charged upon the exiled members is a forgery. The characters of several of the accused bely it. Barthelemy and Pichegru are virtuous men. The former has long merited and possessed this character. The latter has given numerous proofs of a good title to it—his only fault seems to have been that of enthusiasm in the worst of causes. Neither of them, like Dumourier, had been from his entrance on Public life marked out as the votary of an irregular ambition. The alledged object of the plot, as to such men, from the circumstances of the conjuncture, was wholly improbable; nothing like satisfactory proof has come to light. But the decisive argument of their innocence is, that the usurpers did not dare to confront them with a fair legal accusation and trial. It was so clearly their interest and policy to have justified themselves by establishing the guilt of the accused, if in their power, that the omission to attempt it is the demonstration of its impossibility. Having all authority in their own hands, and the army at their devotion, they had nothing to fear from the pursuit; and they must have foreseen that the banishment, without trial, would finally marshal public opinion against them. There can be little doubt that the people of France at this moment regard, with compassion and regret, the banished Directors and Deputies, and with horror and detestation the authors of their disgrace. But the people of France internally are annihilated. To their liberty and happiness this last usurpation gave a more fatal blow than any or all of the former. It has more of system in it; and being less sanguinary is less likely to provoke resistence from despair.
The inference from the transaction is evident. The real crime of the banished was the desire of arresting the mad career of the directory and of restoring peace to France, in the hope that peace might tend to settle the government on the foundations of order, security and tranquility. The majority of the directory foresaw that Peace would not prove an element congenial with the duration of their power; or perhaps under the guidance of Sieyes, the conjuror of the scene, they judged it expedient to continue in motion the revolutionary wheel, till matters were better prepared for creating a new Dynasty and a new Aristocracy,
   
   There is good evidence that this is at bottom the real plan of the Abbe Sieyes; and some of the most influential in the Executive Department are his creatures.

 to regenerate the exploded monarchy of France with due regard to their own interest.
Thus we perceive, that the interior conduct of the directory has the same characters with their exterior—the same irregular ambition, the same contempt of principle, the same boldness of design, the same temerity of execution. From such men, what is not to be expected? The development of their recent conduct towards the United States will no doubt confirm all the inferences to be drawn from other parts of the portrait; and will contribute to prove that there is nothing too abandoned or too monstrous for them to meditate or attempt.
Who that loves his country or respects the dignity of his nature, would not rather perish than subscribe to the prostration of both before such men and such a system? What sacrifice, what danger is too great to be incurred in opposition to both? What security in any compromise with such unprincipled tyranny? What safety but in union, in vigor, in preparation for every extremity, in a decisive and corageous stand for the rights and honor of our injured and insulted Country?

Titus Manlius.

